By the Court.
It was held in Hitchings v. Edmands, 182 Mass. 338, that a promissory note payable “on demand, after date,” is not a note payable on time, but “ is an ordinary demand note, payable at once on demand, on which an action could have been brought immediately after it was given, without any demand.” This is decisive of the case at bar. An action might have been brought oh the note in suit at any time on May 20, 1880, after it was given.
It follows that this suit, commenced May 21, 1886, was not brought within six year's after the cause of action accrued, and that the statute of limitations is a bar.

Exceptions overruled.